Roache, J.
This was a case of bastardy, instituted on the complaint of Harriet L. Drake, before a justice of the peace, on the 25th day of March, 1848. Upon an examination before the justice, the defendant was adjudged to be the father of the bastard, and recognized to appear at the next term of the Circuit Court of Pulaski county, to answer the accusation.
Thé defendant appeared in the Circuit Court and moved to quash the proceeding, on the ground that the affidavit filed before the justice was defective in not sufficiently alleging the residence of the'complainant. The Court sustained the motion, and dismissed the complaint.
This was erroneous. Under the act of 1843, R. S. p. 363, s. 1, it was not necessary that the affidavit should state the complainant’s place of residence. See The State &c. v. Gray, 8 Blackf. 274. (1).

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.

 Stuart, J., having been concerned as counsel, was absent.